DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 4, 9, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by H. Kwon, U.S. 2020/0384941 (“Kwon”).  Kwon discloses a seat-mounted airbag assembly (abstract), comprising: 
a first lateral cushion (abstract) configured to deploy from a first side of a vehicle seat (paragraph [0007]); 
a first belt ([0007], [043]) coupled with the first lateral cushion and configured to tension the first lateral cushion during deployment; 

a second belt ([0007], tether) coupled with the second lateral cushion and configured to tension the second lateral cushion during deployment; and 
a pelvis restraint inflation chamber [0007] configured to inhibit forward translation of a vehicle occupant ([0014], [0026]) within the vehicle by engagement with at least one of the vehicle occupant's upper thighs and/or pelvis region.
In reference to claims 2 – 4, Kwon further discloses wherein the pelvis restraint inflation chamber is operably coupled with at least one of the first and second lateral cushions (fig. 1);
[[claim3]] wherein the pelvis restraint inflation chamber is fluidly coupled with at least one of the first and second lateral cushions (fig. 1, 2); and
[[claim 4]] further comprising an external tether [0026] coupled between the pelvis restraint inflation chamber and at least one of the first and second lateral cushions.
In reference to claim 9, Kwon discloses a seat-mounted airbag assembly (fig. 1), comprising: 
a first lateral cushion [0028] configured to deploy from a first side of a vehicle seat ([0029], [0014]); 
a second lateral cushion (fig. 10) configured to deploy from a second side of the vehicle seat (fig. 10) opposite the first side; 
a first pelvis restraint cushion (180) configured to deploy from the first side of the vehicle seat, wherein the first pelvis restraint cushion is operably coupled with the first lateral cushion, and wherein the first pelvis restraint cushion is configured to inhibit forward translation of a vehicle occupant [0026] within the vehicle by engagement with a first of the vehicle occupant's upper thighs and/or pelvis region ([0026], fig. 11); and 

In reference to claim 15, Kwon further discloses a first tether [0007] coupled between the first pelvis restraint cushion and the first lateral cushion; and 
a second tether (T3, T4) coupled between the second pelvis restraint cushion and the second lateral cushion.

Claim(s) 1 – 4, 6, 8, 9, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gwon et al. WO 2020/080747 (“Gwon”).  The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.  Gwon discloses a seat-mounted airbag assembly (page 3, 4th paragraph), comprising: 
a first lateral cushion (page 4, 9th paragraph) configured to deploy from a first side of a vehicle seat (abstract);

a second lateral cushion (40) configured to deploy from a second side of the vehicle seat (abstract) opposite the first side; 
a second belt (page 4, 1st paragraph; 62) coupled with the second lateral cushion and configured to tension the second lateral cushion during deployment; and 
a pelvis restraint inflation chamber (page 4, 9th paragraph) configured to inhibit forward translation of a vehicle occupant (page 12, 5th paragraph) within the vehicle by engagement with at least one of the vehicle occupant's upper thighs and/or pelvis region.
In reference to claims 2 – 4, 6, and 8, Gwon further discloses the pelvis restraint inflation chamber is operably coupled with at least one of the first and second lateral cushions (fig. 1); 
[[claim 3]] wherein the pelvis restraint inflation chamber is fluidly coupled with at least one of the first and second lateral cushions (fig. 1, 2);
[[claim 4]] further comprising an external tether (63) coupled between the pelvis restraint inflation chamber and at least one of the first and second lateral cushion (fig. 10);
[[claim 6]] further comprising an internal tether (page 5, 17th paragraph) coupled between the pelvis restraint inflation chamber and at least one of the first and second lateral cushion; and
[[claim 8]] further comprising a second pelvis restraint inflation chamber (40), wherein the pelvis restraint inflation chamber is configured to deploy against a first upper thigh of the vehicle occupant, and wherein the second pelvis restraint inflation chamber is configured to deploy against a second upper thigh of the vehicle occupant.
In reference to claims 9 and 15, Gwon discloses a seat-mounted airbag assembly (page 8, 9th paragraph), comprising: 
st paragraph); 
a second lateral cushion (40) configured to deploy from a second side of the vehicle seat (page 9, 1st paragraph) opposite the first side; 
a first pelvis restraint cushion (page 9, 5th paragraph) configured to deploy from the first side of the vehicle seat, wherein the first pelvis restraint cushion is operably coupled with the first lateral cushion, and wherein the first pelvis restraint cushion is configured to inhibit forward translation of a vehicle occupant (page 12, 5th paragraph) within the vehicle by engagement with a first of the vehicle occupant's upper thighs and/or pelvis region (page 12, last paragraph); and 
a second pelvis restraint cushion (lower 40) configured to deploy from the second side of the vehicle seat, wherein the second pelvis restraint cushion is operably coupled with the second lateral cushion, and wherein the second pelvis restraint cushion is configured to inhibit forward translation of the vehicle occupant within the vehicle by engagement with a second of the vehicle occupant's upper thighs and/or pelvis region (abstract; page 12, last paragraph).
In reference to claim 15, Gwon further discloses a first tether (abstract) coupled between the first pelvis restraint cushion and the first lateral cushion; and a second tether (abstract, page 4, 11th paragraph) coupled between the second pelvis restraint cushion and the second lateral cushion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10 – 14, and 16 – 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Fukawatase et al. U.S. 2014/0151984 (“Fukawatase”).  Kwon discloses the external tether (T) configured to direct deployment of the pelvis restraint chamber (180) , but not necessarily at an angle relative to the at least one of the first and second lateral cushions (140, 160).  Fukawatase teaches discloses an external tether (60) configured to direct deployment of a pelvis restraint chamber (72) at an angle (fig. 5) relative to at least one of a lateral cushion (32).  One of ordinary skill in the art at the time the invention was filed would find modifying Kwon such that the external tether directed deployment of the pelvis restraint chamber at an angle in view of the teachings of Fukawatase obvious so as to effectively restrict inertial movement of the occupant P in the vehicle width direction [0056] and the pelvis chamber is inflated and deployed between the waist K of the occupant P and console box 14A and the reaction force from the console box 14A can favorably be applied to the lateral cushion 38 via the pelvis chamber  [0065]. 
In reference to claims 10 – 14, Fukawatase further teaches wherein the first pelvis restraint cushion is configured to deploy at an angle relative to the first lateral cushion (fig. 5).  One of ordinary skill in the art at the time the invention was filed would find modifying Kwon such that the pelvis restraint chamber deploys at an angle relative to the first lateral cushion in view of the teachings of Fukawatase obvious so as to effectively restrict inertial movement of the occupant P in the vehicle width direction [0056] and the pelvis chamber is inflated and deployed between the waist K of the occupant P and console box 14A and the reaction force from the console box 14A can favorably be applied to the lateral cushion 38 via the pelvis chamber  [0065]. 
In reference to claims 11 - 14, Kwon in view of Fukawatase further discloses the first pelvis restraint cushion comprising an inflation chamber of the first lateral cushion (180); [[claim 12]] wherein the second pelvis restraint cushion is configured to deploy at an angle relative to the second lateral cushion (as modified by Fukawatase), and wherein the second pelvis restraint cushion comprises an 
  One of ordinary skill in the art at the time the invention was filed would find modifying Kwon such that the pelvis restraint chamber deploys at an angle relative to the second lateral cushion in view of the teachings of Fukawatase obvious so as to effectively restrict inertial movement of the occupant P in the vehicle width direction [0056] and the pelvis chamber is inflated and deployed between the waist K of the occupant P and a door 17 and the reaction force from the door or armrest of a door can favorably be applied to the lateral cushion 38 via the pelvis chamber.
In reference to claim 16, Kwon discloses a method for restraining forward translation of a vehicle occupant [0003] during an impact event [0031], the method comprising the steps of: 
deploying a first seat-mounted airbag cushion (100, [0032]) along a first side of a vehicle occupant ([0032]); 
deploying a second seat-mounted airbag cushion along a second side of the vehicle occupant (fig. 10); and 
deploying a first pelvis restraint chamber (180) below the first seat-mounted airbag cushion; wherein the first pelvis restraint chamber inhibits forward translation of the vehicle occupant within a vehicle seat [0026].  Kwon does not directly disclose the first pelvis restraint chamber deploys at an angle relative to the first seat-mounted airbag cushion.  Fukawatase teaches a first pelvis restraint chamber (72 deploys at an angle (fig. 5) relative to the first seat-mounted airbag cushion (38) and towards a first upper thigh of the vehicle occupant (fig. 5).  One of ordinary skill in the art at the time the invention was filed would find modifying Kwon such that the pelvis restraint chamber deploys at an 
In reference to claims 17 and 18, Kwon in view of Fukawatase further discloses deploying a second pelvis restraint chamber, as modified by Fukawatase, below the second seat-mounted airbag cushion at an angle (fig. 5) relative to the second seat-mounted airbag cushion and towards a second upper thigh of the vehicle occupant; and [[claim 18]] wherein the first and second pelvis restraint chambers deploy towards one another and towards a respective thigh of the vehicle occupant, as modified.   One of ordinary skill in the art at the time the invention was filed would find modifying Kwon such that the pelvis restraint chamber deploys at an angle relative to the second lateral cushion in view of the teachings of Fukawatase obvious so as to effectively restrict inertial movement of the occupant P in the vehicle width direction [0056] and the pelvis chamber is inflated and deployed between the waist K of the occupant P and a door 17 and the reaction force from the door or armrest of a door can favorably be applied to the lateral cushion 38 via the pelvis chamber.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Sato et al. U.S. 2006/01301847 (“Sato”).  Kwon does not disclose an internal tether coupled between the pelvis restraint inflation chamber and at least one of the first and second lateral cushions.  Sato teaches an internal tether (39 or 31 of fig. 16 – 17).  Sato further teaches [[claim 7]] the internal tether such that when combined at the pelvic region, would direct deployment of the pelvis restraint inflation chamber at an angle (fig. 5, 6b, or 16 – 17) relative to the at least one of the first and second lateral cushions.  One of ordinary skill in the art at the time the invention was filed would find modifying Kwon such that it .

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of M. Inoue, U.S. 2008/0174093 (“Inoue”).  Kwon does not disclose an internal tether.  Inoue teaches an internal tether (26) coupled between a pelvis restraint inflation chamber (Pp) and at least one of a lateral cushion (28).  Kwon discloses [[claim 8]] a second restraint inflation chamber (fig. 10), but does not explicitly disclose the pelvis restraint inflation chamber is configured to deploy against a first upper thigh of the vehicle occupant, and wherein the second pelvis restraint inflation chamber is configured to deploy against a second upper thigh of the vehicle occupant.  Inoue teaches a pelvis restraint inflation chamber (Pp) is configured to deploy against an upper thigh of the vehicle occupant (fig. 3, 7, 8).  One of ordinary skill in the art at the time the invention was filed would find modifying Kwon such that it comprised the pelvis restraint inflation chambers to deploy against the upper thighs of the vehicle occupant in view of the teachings of Inoue obvious so as to protect the occupant, preventing obstacles from contacting that space [0053].

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Wiik et al. U.S. 2016/0200278 (“Wiik”).  Kwon does not disclose wherein the step of deploying the first seat- mounted airbag cushion and deploying the second seat-mounted airbag cushion are performed prior to deploying the first pelvis restraint chamber.  Wiik teaches the wherein the step of deploying a seat-mounted airbag cushion (76) is performed prior to deploying a pelvis restraint chamber (78).  One of ordinary skill in the art at the time the invention was filed would find modifying Kwon such that it comprised deploying a seat mounted airbag cushion prior to deploying a pelvis restraint chamber in view of the teachings of Wiik obvious so as to prevent or reduce the probability that the front center airbag hangs up on the center console during the deployment process [0039].  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212. The examiner can normally be reached Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN BECK
Primary Examiner
Art Unit 3614



/KAREN BECK/Primary Examiner, Art Unit 3614